DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 7/19/22 is entered and made of record. 
III.	Claims 1-6, 9-12 and 15-20 are pending and have been examined, where claims 1-6, 9-12 and 15-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-6, 9-12 and 15-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea: Also the following limitation or the combinations of the limitations: “detects an object in the confined field of view area, wherein the image recognition subsystem comprises an optimizer subsystem having predictive logic that predicts a future location of the object detected in the confined field of view area and provides a prediction of a light interference based on the future location of the object” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of video object tracking, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.
[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-6, 9-12 and 16-20 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function; 
Claim(s) 10-12 and 15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims  1-6, 9-12 and 15-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Publicover (US 20110211056) discloses a system for illuminating a target, comprising:
a first illumination module that directs light toward a target location in a field of view area (see figure 1, 12a is read as the first illumination module, paragraph 49);

    PNG
    media_image1.png
    461
    917
    media_image1.png
    Greyscale

an image recognition subsystem that establishes, based on confinement parameters, a confined field of view area comprising the target location, and detects an object in the confined field of view area (see figure 5, paragraph 65, time sequence of signals used to monitor and control illumination in different regions of a camera's field-of-view, trace 141 represent measured average brightness of an individual pixel cluster, while dashed line 140 may represent a target light intensity for a focal region of a light source, average brightness and amplitude are parameters of the field of view): 

    PNG
    media_image2.png
    414
    837
    media_image2.png
    Greyscale

a motion control subsystem that receives data indicative of the detected object in the confined field of view area from the image recognition subsystem (see paragraph 53, purpose of automated pupil-tracking, in which substantially spatially uniform illumination may be useful), and 
transmits data indicative of an illumination adjustment to the first illumination module, the data indicative of an illumination adjustment based upon the data indicative of the detected object in the confined field of view area (see paragraph 19, the controller may be configured for sampling brightness from multiple pixels of the camera that correspond to a first focal region within the camera's field-of-view that is illuminated by a first light source, the sampling brightness for each camera is read as the data, controller 16 sends data to the lights 12a-c, see paragraph 42, a processing unit 16 coupled to the light sources 12 and/or camera(s) 14, paragraph 51, the processing unit 16 may include a separate or integral controller for controlling the light sources 12 and/or camera 14, controlling the light sources requires information sent from controller to the light sources).

Publicover also discloses the system of claim 1, wherein the confinement parameters comprise physical boundaries comprising at least one of: line of sight constraints, or surgical microscope magnification area constraints (see figure 1 below):

    PNG
    media_image3.png
    398
    790
    media_image3.png
    Greyscale
.

Publicover is silent in disclosing an image recognition subsystem that establishes, based on confinement parameters, a confined field of view area comprising the target location, and detects an object in the confined field of view area, wherein the image recognition subsystem comprises an optimizer subsystem having predictive logic that predicts a future location of the object detected in the confined field of view area and provides a prediction of a light interference based on the future location of the object; and a motion control subsystem that receives data indicative of the detected object in the confined field of view area from the image recognition subsystem, and transmits data indicative of an illumination adjustment to the first illumination module, the data indicative of an illumination adjustment based upon the data indicative of the detected object in the confined field of view area, and the predicted future location of the object, wherein the data indicative of the illumination adjustment comprises a proactive control instruction directing light to illuminate the target location without the light interference based on the future location of the object.

Secondary reference, Doerrer (US 20070076983) discloses the system of claim 1, further comprising an optical detection device, wherein the optical detection device is a surgical microscope, and the confinement parameters are determined based on optical parameters of the surgical microscope (see paragraph 15, slide is then moved, via the microscope stage, from the first estimated coordinate position and according to the first offset so as to center the first target object of interest in the field-of-view image, paragraph 14, slide is moved, via the microscope stage, to a first estimated coordinate position on the slide corresponding to the coordinates of the first target object of interest). 

With regards to claim 16, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “an object detection component that detects an object in the field of view area outside the confined field of view area; an optimizer subsystem that predicts formation of light interference in the confined field of view area based on the detected object in the field of view area outside the confined field of view area, and generates illumination adjustment data based on the predicted light interference;” in combination with the rest of the limitations of claim 16.

Publicover and Doerrer, taken alone or in combination with each other are silent in disclosing all the limitations of claims 1, 10 and 16. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/26/22